UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6713


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

RONNIE D. RAINEY,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Clinton. James C. Dever III, Chief District Judge. (5:10-cr-00199-D-1)


Submitted: September 26, 2017                               Decided: September 28, 2017


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Ronnie D. Rainey, Appellant Pro Se. Jason Harris Cowley, Jennifer P. May-Parker, Evan
Rikhye, Assistant United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ronnie D. Rainey appeals from the district court’s order denying his “Motion to

Conduct an Evidentiary Hearing to Establish a Record for Judicial Review” as a

successive 28 U.S.C. § 2255 (2012) motion. We conclude, as did the district court, that

Rainey’s motion is in substance a successive § 2255 motion; therefore, the order is not

appealable unless a circuit justice or judge issues a certificate of appealability. 28 U.S.C.

§ 2253(c)(1)(B) (2012). A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012).

       We have independently reviewed the record and conclude that Rainey has not

made the requisite showing. Rainey’s motion challenged the validity of his conviction

and therefore was properly construed as a successive § 2255 motion. See United States v.

Winestock, 340 F.3d 200, 207 (4th Cir. 2003) (“[A] motion directly attacking the

prisoner’s   conviction    or   sentence   will   [generally]   amount     to    a    successive

application . . . .”). In the absence of pre-filing authorization from this court, the district

court lacked jurisdiction to hear a successive § 2255 motion.                   See 28 U.S.C.

§§ 2244(b)(3), 2255(h) (2012).

       Accordingly, we deny a certificate of appealability and dismiss the appeal of the

district court’s order.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                                     DISMISSED

                                              2